Filed 1/28/14 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 15









In the Matter of the Vacancy in Judgeship No. 1 

in the East Central Judicial District









No. 20140008









Per curiam.



[¶1]	In December 2013, the Honorable Wickham Corwin announced in a letter to the Cass County Bar Association that he will not seek relection as district judge at the end of his term.  Judge Corwin’s term ends December 31, 2014.  Under N.D.C.C. § 27-05-02.1(2) a vacancy in the office of district judge occurs if a judge  declares the intention not to seek reelection or if a judge fails to timely file a petition for candidacy with the secretary of state under N.D.C.C. § 16.1-11-06. 

[¶2]	Judge Corwin’s letter to the Cass County Bar Association is a declaration and, therefore, within 90 days  N.D.C.C. § 27-05-02.1 requires the Supreme Court to determine whether the office is necessary for effective judicial administration.  The Supreme Court may order that: (1) the vacancy be filled; (2) the vacant office be transferred to a judicial district in which an additional judge is necessary for effective judicial administration; or (3) the vacant office be abolished with or without transfer of a district judgeship to any location in which a judge is necessary for effective judicial administration. 

[¶3]	In May, 2013, this Court received information on judicial service needs, population and caseload trends, and other criteria relevant to N.D. Sup. Ct. Admin. R. 7.2 for the purpose of designating Fargo as the chambers location for a new judgeship created by the 63
rd
 Legislative Assembly. See, Chambering of Judgeship No. 9 in the East Central Judicial District, 2013 ND 81, 831 N.W.2d 52.  On December 10, 2013, the Court took judicial notice of the information provided in May and directed the filling of the vacancy in Judgeship No. 6.  See, Vacancy in Judgeship No. 6, East Central Judicial District, 2013 N.D. 225. We again take judicial notice of the information provided in 2013 in considering this judicial vacancy.

[¶4] 	For purposes of the consultation contemplated under Section 27–05–02.1, N.D.C.C., notice of a written consultation with attorneys and judges and other interested persons in the East Central Judicial District was posted January 8, 2014, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. The notice announced this Court’s intention to fill the vacancy in Judgeship No. 1 in Fargo, but provided for written objections on the vacancy through January 20, 2014.  No comments or objections were received. This procedure is sufficient for purposes of the consultation required under Section 27–05–02.1, N.D.C.C.

[¶5]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court concludes that the office is necessary for effective judicial administration in its present location.

[¶6]	IT IS HEREBY ORDERED, that Judgeship No. 1, with chambers in Fargo, in the East Central Judicial District be filled by election.

[¶7]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Lisa Fair McEvers

Carol Ronning Kapsner